J-A03045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FIDEL ROMERO                               :
                                               :
                       Appellant               :   No. 1082 EDA 2020

        Appeal from the Judgment of Sentence Entered February 24, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0001036-2017


BEFORE:       STABILE, J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                              FILED JUNE 21, 2022

        Fidel Romero (Appellant) appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

convictions of attempted murder1 and related offenses. He argues: (1) the

trial court erred in admitting evidence of prior bad acts, under Pa.R.E. 404(b),

to show motive for the instant shooting; (2) the court erred in denying his

request for a Kloiber jury instruction;2 (3) and the verdicts were against the


____________________________________________


1   18 Pa.C.S. §§ 901(a), 2502.

2 See Commonwealth v. Kloiber, 106 A.2d 820 (Pa. 1954). “A Kloiber
instruction informs the jury that an eyewitness identification should be viewed
with caution when either the witness did not have the opportunity to view the
defendant clearly, equivocated on the identification of the defendant, or had
difficulties identifying the defendant on prior occasions.” Commonwealth v.
Williams, 255 A.3d 565, 577 n.15 (Pa. Super. 2021).
J-A03045-22


weight and sufficiency of the evidence, when he was never identified as the

shooter. We affirm.

                                   I. Facts

      The underlying shooting occurred on April 1, 2016, around 1:30 a.m.,

on Lindley Avenue, between 5th and Fairhill Streets in Philadelphia.        The

Commonwealth alleged that Appellant walked up to a parked, black Chrysler

300 limousine and fired a gun six times at the driver. The driver, Lisa Julia

(the Victim) was not struck and was able to drive to her nearby home. The

Victim had consumed beer and, as we discuss in detail infra, was afraid she

would be charged with driving under the influence. See N.T. Trial, 12/12/19,

at 88. She ultimately gave varying statements to police about the shooter’s

description, but admitted at trial these were not true. Additionally, the Victim

did not identify Appellant in a photo array.

      Philadelphia   Police   Detective   Timothy   Hartman   obtained   seven

surveillance videos from nearby businesses and residences. See N.T. Trial,

12/13/19, at 81. He compiled them into one chronological video, which was

played at trial and showed the following: At 1:17 a.m., an individual left the

house at 521 Ashdale Street, which is where Appellant and his mother lived.

See id. at 59-60. At 1:22, a vehicle parked on the north side of the 500 block

of Lindley Avenue.    See id. at 61-62. At 1:34, an individual entered 521

Ashdale Street, and exited again at 1:40. Id. at 62-63. This individual walked

northward on 5th Street to the southeast corner of 5th and Lindley, where


                                      -2-
J-A03045-22


they lit a cigarette or cigar and “[hung] around” for three minutes. Id. at 64,

66, 68, 85.   The individual then crossed to the southwest corner of that

intersection and walked along the south side of Lindley. Id. at 69. Due to

“the shadows and the darkness[, it was] hard to see what happen[ed] to [the

individual] for a brief period of time.” Id. at 91. At trial, Detective Hartman

described: “The individual [came] from the shadows [on] the south side and

crosse[d] the street to the north side[,]” returned to the south side, and then

walked to “the middle of the street.” Id. at 70. The video then showed at

least one muzzle flash near the car that was parked earlier. Id. The car left

the parking space.    Meanwhile, the individual ran off and “disappear[ed]

behind [a] telephone pole,” before entering 521 Ashdale. Id. at 71. Detective

Hartman testified to his belief that when the individual entered the home, they

appeared to be holding “what could be a firearm.” Id. at 88.

      On cross-examination, Detective Hartman acknowledged the image

quality of the video was “not so good,” such that a viewer could not “see

definitely whether [the] individual [was] wearing a hat or [had] white sneakers

on[.]” N.T., 12/13/19, at 94-95. When asked whether the video could be

depicting “two different people,” Detective Hartman conceded, “It could be.”

Id. at 96. Nevertheless, the detective disagreed with Appellant’s counsel’s

suggestion that immediately before the shooting, there was additional

“movement between” other cars. Id. at 93-94. Detective Hartman testified:

      . . . I watched the video from [the time] the car parked until [the
      shooting]. Nothing significant happens at the car. Nobody

                                     -3-
J-A03045-22


      appears to leave or exit the car. I don’t see anybody else in
      the frame.

           But like I said earlier, in all fairness, when the individual walks
      on the south side of the sidewalk, once he gets to the darkness
      and shadows, you kind of lose him. You can’t see what he’s doing
      or coming from when he comes back.

Id. at 97-98 (emphasis added). The individual in the video wore a sweatshirt

that said, “[I]n loving memory of Goldie.” See id. at 78.

      Seven days after the shooting, the Philadelphia Police executed a search

warrant at 521 Ashdale Street, where Appellant lived with his mother. In the

basement, police recovered gun cleaning rods, live ammunition, a sweatshirt

matching the above description, and a baseball hat.            See Trial Ct. Op.,

3/22/21, at 4-5; N.T., 12/13/19, at 18-19. The sweatshirt was tested and

found to have gunshot residue on the sleeves and sides, as well as Appellant’s

DNA on the inside collar. Trial Ct. Op. at 6; N.T. Trial, 12/17/19, at 17.

      At trial, Appellant admitted he was the person walking in the compilation

surveillance video, Trial Ct. Op. at 6, but argued the shooter was another

person. Appellant testified that around 1:20 or 1:30 a.m., he walked to the

corner of 5th Street and Lindley Avenue to buy marijuana from someone

named Rob, waited a few minutes, and smoked a cigarette. N.T., 12/18/19,

at 61-62. Appellant crossed to the other side of Lindley Avenue to look for

Rob, “waited another minute or two,” but left when Rob did not appear. Id.

at 64. As he was walking home, Appellant heard gunshots and “immediately

ran home.” Id. He denied carrying a firearm and stated instead that he was


                                       -4-
J-A03045-22


holding a cell phone.        Trial Ct. Op. at 6.   Appellant also explained the

sweatshirt he was wearing — that was later found to have gunshot residue —

belonged to his cousin, who was often at their house.          See id. at 6-7.

Appellant denied knowing anything about the live ammunition and gun

cleaning kit recovered from the basement. Id. at 7.

                               II. Procedural History

        Appellant was charged with attempted murder, aggravated assault,3 and

related offenses. On December 16, 2018, the Commonwealth filed a motion

in limine to admit evidence of Appellant’s prior bad acts under Pa.R.E. 404(b).

The motion alleged the following: In October of 2012, almost three and a half

years before the shooting in this case, Appellant attacked Adolfo Mateo,4 who

dated Appellant’s mother and lived across the street from Appellant and his

mother.    Mateo, like the Victim, drove a black Chrysler 300 limousine and

often parked in the area of 5th and Lindley.5 Appellant’s mother got into an

argument with another woman Mateo was dating. Appellant approached with

three men punched and kicked Mateo, breaking his ribs. Mateo reported this



____________________________________________


3   18 Pa.C.S. § 2702.

4 This witness is also referred to as Adolfo Mateo-Medina in the pleadings and
Appellant’s brief. We adopt the name, “Mateo,” that is set forth in in the trial
transcript for his testimony. See N.T. Trial, 12/16/19, at 4.

5 The Commonwealth averred the Victim and Mateo both worked for the same
limousine company, High Class Limo. Commonwealth’s Motion in Limine at 2.


                                           -5-
J-A03045-22


incident to the police, which resulted in Appellant being charged and held in

custody.      Commonwealth’s Motion in Limine, 12/16/18, at 2.                 The

Commonwealth argued this prior incident would show Appellant’s motive to

shoot the driver of a black Chrysler 300 limousine: “On April 1, 2016,

[Appellant] saw his chance to get even with the man who had him locked up

three-and-a-half years earlier.” Id. at 4.

       A brief suppression hearing was held on May 13, 2019, before the

Honorable Giovanni Campbell.6             Appellant’s counsel pointed out that in

2017 — after the shooting in this case — Mateo recanted his accusation

against Appellant. See N.T. 404(B) Motion, 5/13/19, at 6. Mateo told police

he knew Appellant was not one of the attackers, but Appellant’s cousins were,

and Mateo believed that identifying Appellant would lead to the cousins. Id.

The Commonwealth maintained the evidence was admissible under Rule

404(b) to show Appellant’s motive to shoot the driver of a Chrysler 300

limousine — that Mateo had Appellant “locked up falsely.”          Id. at 7.   The

suppression court granted the Commonwealth’s motion and permitted

introduction of the evidence. Id. at 8.

       The case proceeded to a jury trial, but on May 16, 2019, Judge Campbell

declared a mistrial for the failure of Appellant’s counsel, an assistant public



____________________________________________


6The suppression hearing transcript, including the cover page, spanned eight
pages.


                                           -6-
J-A03045-22


defender, to appear for trial. The court appointed Appellant’s current counsel,

Jules Szanto, Esquire, to represent him, and the case was reassigned to the

Honorable Roxanne Covington.

      A jury trial commenced on December 12, 2019. The Victim admitted

that she previously gave false, inconsistent statements to the police, because

she was “afraid” and “nervous” she would be “lock[ed] up for driving” under

the influence.   N.T., 12/12/19, at 84.    Defense counsel extensively cross-

examined her about these prior false statements. Id. at 95-120. The Victim

testified she did not “get a good look” at the shooter’s face and she did not

identify anyone at trial as the shooter. See id. at 83.

      Philadelphia Police Detective Brian Boos testified that he showed the

Victim a photo array, which included Appellant’s photograph. N.T., 12/13/19,

at 11. However, the Victim did not identify anyone, including Appellant, as

the shooter. Id.

      Consistent with the trial court’s Rule 404(b) ruling, Mateo testified to

the following: he accused Appellant of attacking him in October of 2012. N.T.,

12/16/19, at 14. However, in April of 2017, Mateo told police Appellant was

not one of the attackers. Id. at 15-16. We note the trial court did not issue

any cautionary instruction to the jury, either immediately after the evidence




                                     -7-
J-A03045-22


was introduced, or in its full jury charge following the presentation of evidence.

See id. at 17; N.T. Trial, 12/19/19, at 3-41.7

       The Commonwealth also played a recording of a prison telephone call,

made on June 19, 2016, two days after Appellant’s arrest.              See N.T.,

12/18/19, at 34, 73. Appellant told his mother, “[M]ake sure this lady don’t

come to court,” and “[I]f she comes to court, I’m fucked[.]”8 Id. at 74, 86.

When asked what he meant, Appellant responded, “I was just scared. . . .

I’m being [falsely] accused of these [serious] charges.”9 Id. at 74-75, 86.

       Appellant testified as summarized above. He acknowledged that as a

result of the prior criminal charges involving Mateo, he was imprisoned for two

weeks. N.T., 12/18/19, at 83. Nevertheless, Appellant denied having any

“problems” with Mateo and described him as “always . . . a good neighbor.”




____________________________________________


7 The transcripts dated December 19, 2019, and December 20, 2019, are
identical, and it is not clear which date is correct. For citation purposes only,
we use the December 19th date when referring to the transcript.

8 While the recordings were played at trial, they were not transcribed to the
trial transcript. See N.T., 12/18/19, at 34. However, Appellant was asked
about them on both direct and cross-examination, and we glean the telephone
call statements from those portions of his testimony. See N.T., 12/19/19, at
74-75, 85-87.

9 The Commonwealth also played a second telephone call, made that same
day. Appellant’s sister asked “[W]hat is going to happen if she comes to
court[.]” N.T., 12/18/19, at 75. The transcript does not indicate if or how
Appellant replied, but at trial, Appellant again explained he was “surprised and
shocked” by the serious charge of attempted murder against him. Id.


                                           -8-
J-A03045-22


Id. at 71. He also denied he was the person depicted in the video shooting

the Victim. Id. at 75.

       The jury found Appellant guilty of all charges: attempted murder,

aggravated assault, simple assault, recklessly endangering another person,

possessing instruments of crime, firearms not to be carried without a license,

and carrying firearms on public streets in Philadelphia. 10 Appellant was also

found guilty of persons not to possess a firearm.11

       The trial court conducted sentencing on February 24, 2020. Appellant

made an oral motion for the court to set aside the jury’s verdict, arguing there

was a lack of identification evidence and, furthermore, all the evidence that

was presented was circumstantial.              The trial court denied this motion and

imposed an aggregate sentence of eight to 16 years’ imprisonment.12




____________________________________________


10 18 Pa.C.S. §§ 2702(a), 2701(a), 2705, 907(a), 6106(a)(1), 6108,
respectively.

11 18 Pa.C.S. § 6105(a)(1). While the trial court did not charge the jury with
this count, the certified record does not definitively indicate that it was the
court that found Appellant guilty. See N.T., 12/19/19, at 28-38 (jury
instructions on elements of offenses).

12The trial court imposed: (1) eight to 16 years for attempted murder; (2) a
concurrent term of five to 10 years for persons not to possess a firearm; and
(3) no further penalty on the remaining counts.


                                           -9-
J-A03045-22


       Appellant did not file a post-sentence motion, but filed a timely notice

of appeal. He also filed one timely Pa.R.A.P. 1925(b) statement, as directed

by the trial court.13

                    III. Statement of Questions Involved

       Appellant raises four issues for this Court’s review:

       1. Whether the Motion Court erred in granting the
       Commonwealth’s “Prior Bad Acts” Motion by admitting evidence of
       an incident nearly four years prior to the instant action, in which
       Appellant was misidentified as the perpetrator, and such evidence
       was overly prejudicial to Appellant.

       2. Whether the evidence was insufficient to sustain Appellant’s
       convictions for Attempted Murder and related firearms offense,
       and whether the Trial Court erred in denying Appellant’s motion
       for judgment of acquittal.

       3. Whether the weight of the evidence is against Appellant’s
       convictions for Attempted Murder and related firearm offenses.



____________________________________________


13 On June 9, 2020, the trial court directed Appellant to file a Rule 1925(b)
statement within 21 days, or by June 30th. Appellant timely filed a statement
on June 29th, which raised vague challenges to the weight and sufficiency of
the evidence, the admission of the Rule 404(b) evidence, and the trial court’s
denial of his request for a Kloiber instruction. See Appellant’s Supplemantal
[sic] Statement of Errors Complained of on Appeal, 6/29/20 (“The verdict of
‘guilty’ was against the weight of the evidence presented at trial.”).

       More than seven months later, on January 19, 2021, Appellant filed a
purported supplemental Rule 1925(b) statement, which raised the same
issues but provided supporting explanation. However, because Appellant did
not first seek leave to file this supplemental statement, it is untimely, and we
do not consider it. See Commonwealth v. Woods, 909 A.2d 372, 378 (Pa.
Super. 2006) (“[An appellant must] obtain an order granting the request for
the extension before the issues raised in an untimely 1925(b) statement will
be preserved for appeal to this Court.”) (footnote omitted).


                                          - 10 -
J-A03045-22


      4, Whether the Trial Court erred in failing to include a Kloiber
      charge in the Jury instructions.

Appellant’s Brief at 7.

                      IV. Admission of Prior Bad Acts

      Appellant first challenges the trial court’s admission of the prior bad acts

evidence under Pa.R.E. 404(b). “The admission of evidence is a matter vested

within the sound discretion of the trial court, and such a decision shall be

reversed only upon a showing that the trial court abused its discretion.”

Commonwealth v. Gilliam, 249 A.3d 257, 270-71 (Pa. Super. 2021)

(citation omitted). “Abuse of discretion is not merely an error of judgment,

but rather where the judgment is manifestly unreasonable or where the law

is not applied or where the record shows that the action is a result of partiality,

prejudice, bias or ill will.” Commonwealth v. Golphin, 161 A.3d 1009, 1021

(Pa. Super. 2017) (citation omitted).

      This Court has explained:

      Generally, evidence of prior bad acts or unrelated criminal activity
      is inadmissible to show that a defendant acted in conformity with
      those past acts or to show criminal propensity. Pa.R.E. 404(b)(1).
      However, evidence of prior bad acts may be admissible when
      offered to prove some other relevant fact, such as motive,
      opportunity, intent, preparation, plan, knowledge, identity, and
      absence of mistake or accident. Pa.R.E. 404(b)(2). . . .

            To establish one of the exceptions set forth in Rule
      404(b)(2), there must be “a close factual nexus sufficient to
      demonstrate the connective relevance of the prior bad acts to the
      crime in question[.]” Additionally, the term “unfair prejudice” in
      Rule 404(b)(2) “means a tendency to suggest a decision on an
      improper basis or to divert the jury’s attention away from its duty
      of weighing the evidence impartially.” “[W]hen weighing the

                                      - 11 -
J-A03045-22


      potential for prejudice, a trial court may consider how a cautionary
      jury instruction might ameliorate the prejudicial effect of the
      proffered evidence.”

                                  *      *      *

          [T]he trial court must assure that the probative value of
          the evidence is not outweighed by its potential prejudicial
          impact upon the trier of fact. To do so, the court must
          balance the potential prejudicial impact of the evidence
          with such factors as the degree of similarity established
          between the incidents of criminal conduct, the
          Commonwealth’s need to present evidence under the
          common plan exception, and the ability of the trial court
          to caution the jury concerning the proper use of such
          evidence by them in their deliberations.

Gilliam, 249 A.3d at 271-72 (emphasis added and citations omitted).

      Appellant argues the suppression court abused its discretion in

admitting the Rule 404(b) evidence of prior bad acts. In support, he presents

the following arguments. The October 2012 assault on Mateo was too remote

in time to establish motive for the April 2016 shooting. See Appellant’s Brief

at 27. The probative value of the evidence was far outweighed by its prejudice

to Appellant.   Additionally, there is no record of the suppression court’s

“deliberation on the matter, or [its] findings as to the prejudicial effect on

Appellant,” and the court “granted the Commonwealth’s motion without

limitation or explanation.”      Id.      Finally, “[m]ost egregious[ly],” the

Commonwealth lacked candor in filing its motion in limine despite knowing

Mateo had informed police that Appellant was not one of his assailants. Id.

We decline to find an abuse of discretion.




                                       - 12 -
J-A03045-22


     We first address Appellant’s argument that the suppression court, Judge

Campbell, made no record of its findings. See Pa.R.Crim.P. 581(I) (court shall

enter, on the record at the conclusion of a suppression hearing, “a statement

of findings of fact and conclusions of law as to whether the evidence was

obtained in violation of the defendant’s rights . . .”). As stated above, the

hearing was relatively brief.    The only statements made by court at the

suppression hearing were a question to the Commonwealth, “Is the

Commonwealth alleging that [Mateo] was targeted?,” and its ruling, “All right,

thank you. The 404(b) motion is granted.” N.T., 5/13/19, at 4, 8.

     However, the Commonwealth’s sole argument, in both its written motion

and at the hearing, was that the evidence was admissible under Rule 404(b)

to show Appellant’s motive: to avenge Mateo for falsely accusing him of

assault, which led to criminal charges and imprisonment. The Commonwealth

explained that both Mateo and the Victim drove black Chrysler 300 limousines

and parked them in the neighborhood around 5th Street and Lindley Avenue.

N.T., 5/13/19, at 4.   While we agree the suppression court did not state

findings of fact on the record, we conclude that, under the particular

circumstances of this case, we may glean the court’s reasoning from the

context of the parties’ arguments and the court’s confirmation of the

Commonwealth’s claim — that Mateo “was targeted[.]” See id.. The court

permitted   the   evidence      on   the   only   ground   requested   by   the

Commonwealth — to show motive for shooting at the driver of a black Chrysler


                                      - 13 -
J-A03045-22


300 limousine parked in his immediate neighborhood. Furthermore, Judge

Covington’s Rule 1925(a) opinion provided reasons why this Court should

affirm.   Thus, the suppression court’s lack of a more formal or complete

statement is not fatal to our review. See also Commonwealth v. Reppert,

814 A.2d 1196, 1200, 1202 (Pa. Super. 2002) (en banc) (although trial court

did not state findings of fact on the record at suppression hearing, this Court

could review trial court’s Rule 1925(a) opinion’s discussion of suppression

issue, and thus we reached merits of the defendant’s suppression challenge,

based “[u]pon consideration of [the] circumstances as documented in the

record of the suppression hearing”).

      On the merits of Appellant’s claim, we find no abuse of discretion. The

trial court reasoned:   “Here, the prior bad acts were admissible to show

motive. The evidence revealed why Appellant harbored ill will towards the

driver of a black limousine, which was the same make and model as the one

into which Appellant fired six gunshots.” Trial Ct. Op. at 13. The trial court

further reasoned Appellant was not unduly prejudiced, as a “trial court is not

required to sanitize the trial to eliminate all unpleasant facts from the jury’s

consideration[.]” Id., citing Commonwealth v. Hairston, 84 A.3d 657, 666

(Pa. 2014). We agree. See Pa.R.E. 404(b)(2) (evidence of prior bad acts or

unrelated criminal activity may be admissible to prove motive).               The

suppression court’s ruling is not manifestly unreasonable and does not indicate

any partiality, prejudice, bias or ill will. See Golphin, 161 A.3d at 1021.


                                     - 14 -
J-A03045-22


      We further agree with the trial court that even if the suppression court

erred, such error was harmless. As the trial court pointed out, Mateo clearly

testified that he knew Appellant was not one of his assailants, but

nevertheless told police he was, under the belief that it would lead to

identification of the true assailants.   See N.T., 12/16/19, at 14.    Defense

counsel cross-examined Mateo on this false allegation against Appellant.

Meanwhile, Appellant testified that despite the criminal charges and

imprisonment, he harbored no ill will against Mateo. N.T., 12/18/19, at 82,

85. The jury was free to weigh all of this testimony, and believe all, part, or

none of this evidence. See Commonwealth v. Williams, 255 A.3d 565, 580

(Pa. Super. 2021) (citation omitted).

      Additionally, “Appellant’s convictions were supported by abundant

evidence,” where he admitted he was the person walking in the surveillance

video. See Trial Ct. Op. at 13-14. His theory, that there was another person

in the video who committed the shooting, was introduced during his cross-

examination of Detective Hartman. However, while the detective testified it

is not clear what the individual did when he disappeared in the “shadows,” the

detective stated he did not see anyone else “in the frame.”           See N.T.,

12/13/19, at 97-98. Moreover, the video was played for the jury, which could

make its own findings as to whether another person was present during the

shooting. For the foregoing reasons, no relief is due.




                                     - 15 -
J-A03045-22


             V. Weight & Sufficiency of Identification Evidence

      Next, Appellant asserts the evidence was insufficient to sustain his

convictions beyond a reasonable doubt, where he “was never identified as the

shooter.”    Appellant’s Brief at 27.    He then “incorporates [his] sufficiency

argument” to also aver the verdict was against the weight of the evidence.

Id. at 32.

      We first remind counsel that “[a] challenge to the weight of the evidence

is distinct from a challenge to the sufficiency of the evidence[. T]he former

concedes that the Commonwealth has produced sufficient evidence of each

element of the crime, but questions which evidence is to be believed.” See

Commonwealth v. Kinney, 157 A.3d 968, 971 (Pa. Super. 2017) (citation

omitted). A claim —

      that the evidence was insufficient because [the defendant] was
      wrongly identified as the perpetrator of the crimes based on
      “unbelievable identification testimony” of the victim [—] goes to
      the credibility of the witness’s testimony, and is, therefore, not an
      attack on the sufficiency of the evidence, but an allegation
      regarding the weight it should have been afforded.

Commonwealth v. Griffin, 65 A.3d 932, 939 (Pa. Super. 2013). See also

Kinney, 157 A.3d at 971 (claim challenging “any indefiniteness and

uncertainty in . . . identification testimony goes to its weight”) (citation




                                        - 16 -
J-A03045-22


omitted). Accordingly, we construe Appellant’s argument to be a challenge to

the weight, not sufficiency, of the evidence.14

       We note the relevant standard of review:

       The weight of the evidence is a matter exclusively for the finder
       of fact, who is free to believe all, part, or none of the evidence
       and to determine the credibility of the witnesses. A new trial is
       not warranted because of a mere conflict in the testimony and
       must have a stronger foundation than a reassessment of the
       credibility of witnesses. Rather, the role of the trial judge is to
       determine that notwithstanding all the fact, certain facts are so
       clearly of greater weight that to ignore them or to give them equal
       weight with all the facts is to deny justice.

            On appeal, our purview is extremely limited and is confined
       to whether the trial court abused its discretion in finding that the
       jury verdict did not shock its conscience. Thus, appellate review
       of a weight claim consists of a review of the trial court’s exercise
       of discretion, not a review of the underlying question of whether
       the verdict is against the weight of the evidence.

Williams, 255 A.3d at 580 (citation omitted & paragraph break added).

       In support of his claim that there was no evidence identifying him as the

shooter, Appellant presents numerous arguments, which we address seriatim.

First, he emphasizes the Victim did not identify him in a photo array.

Appellant’s Brief at 30. The compilation surveillance video “was too unclear

to get a clear image of the shooter.” Id. Detective Hartman acknowledged



____________________________________________


14Appellant has preserved this weight claim by raising it in an oral motion at
the sentencing hearing. See Pa.R.Crim.P. 607(A)(1) (“A claim that the verdict
was against the weight of the evidence shall be raised with the trial judge in
a motion for a new trial[,]” inter alia, “orally, on the record, at any time before
sentencing[.]”).


                                          - 17 -
J-A03045-22


that “when the individual walks on the south side of the sidewalk, once he

gets to the darkness and shadows, . . . [y]ou can’t see what he’s doing[.]”

Id. (citation omitted). Although Appellant was the person “walking around

the block and smoking a cigarette,” Detective Hartman conceded that another

person could have been the shooter. Id. at 30-31. “[T]here was no evidence

that Appellant carried a firearm” that night, and no firearm was recovered.

Id. at 31, 33. His hat and sneakers were not tested for gunshot residue, but

if they had, the absence of gunshot residue “would surely [have] exonerate[d]

him.” Id. at 31. Appellant concludes that the Commonwealth only established

his presence in the general area of a shooting, and the jury’s verdict shocks

one’s sense of justice. Id. at 31-32. We disagree.

      All of Appellant’s points above — including the Victim’s lack of

identification and the quality of the video — were presented to the jury, which

was free to evaluate the weight to be given to the evidence. See Williams,

255 A.3d at 580. Importantly, while Appellant conceded he was the person

seen walking in the video, his defense theory was that someone else shot at

the Victim. On cross-examination of Detective Hartman, Appellant’s counsel

pointed out where there could have been additional “movement between . . .

cars[.]” N.T., 12/13/19, at 93-94. The jury was free to weigh the detective’s

response that he did not see “movement,” id. at 94, and furthermore free to

determine from its own viewing of the video whether there was any second

person.


                                    - 18 -
J-A03045-22


      Additionally, we agree with the trial court’s analysis of Appellant’s weight

challenge:

      The jury heard testimony from numerous witnesses, including the
      [V]ictim, about the shooting. The jury also received expert
      testimony regarding the ballistics evidence — gun powder residue
      on the sweatshirt, which Appellant admitted he wore on the night
      of the shooting. Finally, the jury received Appellant’s testimony
      wherein he acknowledged that he was the person in the
      surveillance video, which the jury viewed. He also explained why,
      on a phone call from jail, he told someone that if the [V]ictim
      testifies at the trial, Appellant is “fucked.” However, the jury
      rejected Appellant’s self-serving testimony as lacking credibility.

           The jury assessed each witness’s credibility. In evaluating
      the testimony and evidence utilized to identify the shooter, the
      jury had the full opportunity to assess each witness and then make
      relevant factual determinations. Thus, the jury’s verdict was not
      “so contrary to the evidence as to shock one’s sense of justice.”

See Trial Ct. Op. at 8-9. We find no abuse of discretion on the trial court’s

part in denying Appellant’s oral challenge to the weight of the evidence. See

Williams, 255 A.3d at 580.

      We briefly address Appellant’s remaining arguments.         He also avers,

“The Commonwealth’s entire case was based on manipulated video and

incomplete forensic analysis.”    Appellant’s Brief at 30.    He maintains the

Commonwealth presented the compilation video “through a lay witness, rather

than an expert.” Id. Appellant also complains that while Detective Hartman

testified that the time stamps on the surveillance videos were not entirely

accurate, but rather “off[ ]” by a couple minutes, he did not explain “how one

balances the allegedly inaccurate time against the Naval Observatory time.”

Id.

                                     - 19 -
J-A03045-22


      Appellant’s arguments go to the admission of the compilation video, not

the weight of the evidence supporting the jury’s verdict. In any event, they

are waived for our review for failure to raise any objection at trial.       See

Pa.R.A.P. 302(a) (“Issues not raised in the trial court are waived and cannot

be raised for the first time on appeal.”); Commonwealth v. Baker, 24 A.3d

1006, 1034 (Pa. Super. 2011) (where defendant failed to object to admission

of evidence before the trial court, they cannot raise that issue on appeal).

      Appellant   also   contends   “the   Police   conducted   an   incomplete

investigation[, as] they never spoke with another obvious suspect, Niko

McBride.”   Appellant’s Brief at 29.   The Victim’s initial description of the

perpetrator — even though it was “made up” — “was so specific and distinct

that that an officer had a clear image of a person who fit that description and

lived within a couple blocks of the shooting.” Id. at 29-30.

      At this juncture, we summarize that on the night of the shooting, the

Victim described the perpetrator to a police officer. Trial Ct. Op. at 4. Based

on this description, the officer “showed her a prison release photo of” Niko

McBride, and the Victim said, “[T]hat’s him 100%.”        See id., citing N.T.,

12/12/19, at 126. “Later that night, the [officer] learned he ‘wasn’t supposed

to do that.’” Trial Ct. Op. at 4 (citation omitted). However, the Victim later

recanted this description and identification. At trial, when

      asked why she made an identification, though she did not see the
      shooter’s face[, t]he [V]ictim testified that she was afraid because
      she had been drinking and was worried the officers would arrest
      her for drinking and driving.

                                     - 20 -
J-A03045-22



Id. at 3-4.

      Appellant acknowledges the Victim admitted she made up the

description, which led to the police officer showing her a photograph of Niko

McBride.      He offers no explanation why, despite McBride’s possible

resemblance to this concocted description, McBride would be an “obvious

suspect,” nor how he would be relevant to this investigation. See Appellant’s

Brief at 29. Accordingly, this argument is meritless.

      Finally, Appellant claims the Victim described the shooter as wearing a

gray sweatshirt, and police recovered a gray sweatshirt, which she identified

as well. Appellant’s Brief at 30. Appellant mentions this sweatshirt “was left

[on the street] two hours before the shooting,” but points out “it was never

tested for DNA [or] gunshot residue[.]” Id. (emphasis added).

      At trial, Detective Hartman explained that a sweatshirt was recovered

from 5th and Ruscomb Street, near the shooting. See N.T., 12/13/19, at 48.

The detective reviewed the surveillance videos, and determined the sweatshirt

was left there approximately two hours before the shooting. Id. at 51. He

determined the sweatshirt “had nothing to do with the shooting . . . and it

stayed there until the police recovered it.” Id. at 53. Appellant ignores this

testimony and offers no argument why the sweatshirt — which he

acknowledges was discarded two hours before the shooting — would be

relevant to this investigation. We conclude no relief is due.




                                    - 21 -
J-A03045-22


              VI. Kloiber Jury Instruction on Identification

      In his last issue, Appellant alleges the trial court erred in denying his

request for a Kloiber jury instruction. Such a jury charge informs the jury

that an eyewitness identification should be viewed with caution when the

witness did not have the opportunity to view the defendant clearly,

equivocated on the identification, or previously had difficulties identifying the

defendant. Appellant’s Brief at 33, citing Williams, 255 A.3d at 577 n.15.

Appellant concedes he did not object after the jury charge, but contends his

pre-jury instruction “was thorough and robust enough [to] be functionally

equivalent to an objection, and therefore the issue should not be deemed

waived.” Appellant’s Brief at 34. We disagree.

      This Court has explained:

      [I]n order to preserve a claim that a jury instruction was
      erroneously [omitted], the [a]ppellant must have objected to the
      charge at trial. Pa.R.A.P. 302(b) (. . . “[A] general exception to
      the charge to the jury will not preserve an issue for appeal.
      Specific exception shall be taken to the language or omission
      complained of.”); Pa.R.Crim.P. 647(B) (. . . “[N]o portions of the
      charge nor omissions from the charge may be assigned as error,
      unless specific objections are made thereto before the jury
      retires to deliberate.”) . . .

Williams, 255 A.3d at 577 (citation omitted and emphasis added).

      Following the Commonwealth’s case in chief, Appellant requested a

Kloiber charge.    See N.T., 12/18/19, at 44-49.        Following both parties’

arguments, the trial court denied the request. Id. at 52. Appellant raised no

objections after the court’s jury instructions. See id. at 41. Because he did


                                     - 22 -
J-A03045-22


not raise this claim again before the jury retired to deliberate, it is waived for

our review. See Pa.R.A.P. 302(b); Williams, 255 A.3d at 577.

        In any event, even if the issue were preserved, we would conclude no

relief is due.    In Williams, the defendant acknowledged that none of the

witnesses at trial identified him as the shooter. Williams, 255 A.3d at 578

n.16.

        Because the witnesses provided no in-court identification of [the
        defendant] as the shooter, a Kloiber instruction was not
        warranted. See [Commonwealth v. Sanders, 42 A.3d 325, 335
        (Pa. Super. 2012)] (. . . a Kloiber instruction is not necessary
        where the witness declines to identify the defendant in court). . . .

Id.     Similarly, at trial, no witness definitively identified Appellant as the

shooter.15 Thus, we would agree with the trial court that Kloiber was not

applicable at this trial.

                                   VII. Conclusion

        Having concluded no relief is due on any of Appellant’s issues, we affirm

the judgment of sentence.

        Judgment of sentence affirmed.




____________________________________________


15 At trial, Appellant conceded the Victim did not identify him, but argued
Detective Hartman did identify him as the individual in the surveillance video.
N.T., 12/18/19, at 48-49. The Commonwealth responded that although the
detective “insinuate[d]” Appellant was the person in the video, such an
insinuation “is not an identification.” Id. at 50.


                                          - 23 -
J-A03045-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/21/2022




                          - 24 -